

Exhibit 10.2


SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This Second Amended and Restated Employment Agreement (the “Agreement”),
effective the 3rd day of October, 2020 (the “Effective Date”), by and between
Tyson Foods, Inc., a Delaware corporation, and any of its subsidiaries and
affiliates (hereinafter collectively referred to as “Tyson”), and Noel W. White
(hereinafter referred to as “you”).
WITNESSETH:
WHEREAS, Tyson and you have previously entered into that certain Amended and
Restated Employment Agreement effective October 1, 2018 (the “Prior Agreement”)
pursuant to which you have served as the Chief Executive Officer, effective as
of September 30, 2018; and
WHEREAS, in connection with the anticipated transition of the Company’s
leadership structure, Tyson and you desire to provide for the terms pursuant to
which you will step down as the Chief Executive Officer of Tyson but will be
appointed as Executive Vice Chairman of the Board of Directors;
WHEREAS, to assist with the transition of duties, you and Tyson desire that you
continue providing services from the Effective Date through December 31, 2023,
on the terms and conditions set forth herein;
WHEREAS, in connection with the leadership transition, Tyson desires to amend
and restate the Prior Agreement to reflect your compensation and benefits in
connection with your new position;
NOW, THEREFORE, Tyson and you hereby mutually agree as follows:
1.Employment.
(a)Consideration. In consideration of the above, your execution of the Release
Agreement attached as Exhibit A and non-revocation of the same (“Release”), you
agreeing to the terms of this Agreement and other good and valuable
consideration, you are expressly being given continued employment, a
relationship with Tyson, certain monies, benefits, vesting in stock awards (per
the terms of the applicable award agreements), training and/or access to trade
secrets and confidential information of Tyson and its customers, suppliers,
vendors or affiliates to which you would not have access but for your
relationship with Tyson.
(b)Term of Employment. Unless sooner terminated as hereinafter set forth, the
terms of this Agreement shall become effective on the Effective Date and shall
end on December 31, 2023 (the “Retirement Date”) (referred to herein as the
“Period of Employment”).


(c)Position. Tyson hereby agrees to continue to employ you, and you hereby
accept continued employment with Tyson, as its Chief Executive Officer until the
Effective Date. On the Effective Date, you shall be deemed to have resigned as
the Chief Executive Officer of Tyson and shall begin serving as Executive Vice
Chairman of the Board of Directors of Tyson, for the remainder of the Period of
Employment. For the avoidance of doubt, you and Tyson mutually agree that your
role as the Chief Executive Officer and as an officer of Tyson shall terminate
on the Effective Date and that in connection therewith you are hereby waiving
any rights to terminate your employment for “Good Reason,” as such term was
defined in the Agreement prior to the Effective Date.


--------------------------------------------------------------------------------



Exhibit 10.2


(d)Duties. Prior to the Effective Date, the duties and services required to be
performed by you shall be consistent with your position as Chief Executive
Officer, as assigned by the Board of Directors of Tyson Foods, Inc. (the
“Board”) in its sole discretion from time to time. On and following the
Effective Date, you shall report to, and have duties assigned to you, by the
Board, and be available and on call as required to perform such duties.
Throughout the Period of Employment, you agree to devote a significant amount of
your time, attention and energies to the business of Tyson. You may make and
manage personal investments (provided such investments in other activities do
not violate, in any material respect, the provisions of Section 6 of this
Agreement), be involved in charitable and professional activities, and, with the
prior written consent of the Chairman of the Compensation and Leadership
Development Committee of the Board (the “CLDC Chairman”), serve on boards of
other for profit entities, provided such activities do not materially interfere
with the performance of your duties hereunder. You agree that throughout the
Period of Employment, you will not engage in any (i) competitive outside
business activities, (ii) outside business that provides goods or services to
Tyson, or (iii) outside business that buys products from Tyson, other than with
the CLDC Chairman’s written approval. You will devote your best efforts to the
performance of your duties and the advancement of Tyson and shall not engage in
any other employment, profitable activities, or other pursuits which would cause
you to disclose or utilize Confidential Information (as defined in Section
6(a)), or reflect adversely on Tyson. This obligation shall include, but is not
limited to, obtaining the consent of the CLDC Chairman prior to performing tasks
for business associates of Tyson outside of your customary duties for Tyson,
giving speeches or writing articles, blogs, or posts, about Tyson’s business,
improperly using Tyson’s name or identifying your association or position with
Tyson in a manner that reflects unfavorably upon Tyson. You further agree that
you will not use, incorporate, or otherwise create any business entity or
organization or domain name using any name confusingly similar to the name of
Tyson or the name of any affiliate of Tyson or any other name under which any
such entities do business.
2.Compensation.
(a)Salary. For the services to be performed hereunder during the Period of
Employment, Tyson shall pay you a base salary at an annualized rate as set forth
below:

Applicable PeriodAnnualized Salary RateOctober 4, 2020 – October 2,
2021$1,250,000.00October 3, 2021 – October 1, 2022$1,150,000.00October 2, 2022 –
December 31, 2023$1,000,000.00

Such base salary shall be paid in accordance with Tyson’s payroll practice.
(b)Annual Incentive under the Executive Incentive Plan. For performance for
fiscal year 2020, you will continue to be eligible to receive an annual
incentive under the Tyson Foods, Inc. Annual Incentive Compensation Plan for
Senior Executive Officers (the “Executive Incentive Plan”) subject to the
attainment of performance goals previously communicated to you. Any earned
annual incentive for fiscal year 2020 will be paid at the same time as payments
are paid to other executives of Tyson. You will not be eligible to receive an
annual incentive bonus under the Executive Incentive Plan for any other fiscal
years, or portions thereof, occurring during the Period of Employment.






--------------------------------------------------------------------------------



Exhibit 10.2


(c)Stock Grants. With the exception of any special incentive grant as approved
by the Compensation and Leadership Development Committee, you will not be
eligible to receive any future equity incentive awards under the regularly
administered annual executive long-term incentive program of Tyson after the
Effective Date. With respect to any equity incentive awards (including stock
options, restricted stock with performance criteria or shares of performance
stock) you have been granted prior to the Effective Date, you shall continue to
be eligible to vest in such awards during the Period of Employment. Upon your
termination of employment (which shall be, at the latest, the Retirement Date),
the treatment of any unvested equity incentive awards shall be as set forth in
the applicable award agreement between you and Tyson with respect to such
awards.
(d)Benefit Plans, Vacation and Reimbursement Programs. Except as set forth in
paragraphs (b) and (c) above, during the Period of Employment, you shall be
entitled to participate in any benefit plans of Tyson as adopted or amended from
time to time on terms and in amounts consistent with those generally applicable
to other senior executive-level employees. You will be entitled to an annual
paid vacation in accordance with Tyson’s applicable vacation policy, as in
effect from time to time. Tyson will pay or reimburse you for all reasonable
expenses actually incurred or paid by you in the performance of your services to
Tyson, subject to and in accordance with applicable expense reimbursement and
related policies and procedures as in effect from time to time.
3.Termination. Upon any termination of your employment for any reason, unless
otherwise requested by the Board of Tyson, you shall immediately resign from all
boards, offices and other positions with Tyson or from any board or committee of
an association or industry group where you represent Tyson. The date upon which
your employment terminates and the Period of Employment ends will be your
“Termination Date” for all purposes of this Agreement. Your employment may be
terminated under this Agreement in the following events:
(a)Death. Your employment hereunder will terminate upon your death.
(b)Disability. Your employment hereunder will terminate upon your “Disability”.
For purposes of this Agreement, Disability has the same meaning as provided in
the long-term disability plan or policy maintained or, if applicable, most
recently maintained, by Tyson. If no long-term disability plan or policy was
ever maintained on behalf of you or, if the determination of Disability relates
to an incentive stock option, Disability means that condition described in
Section 22(e)(3) of the Internal Revenue Code (the “Code”), as amended from time
to time. In the event of a dispute, the determination of Disability will be made
by the Committee (as defined in Tyson’s equity incentive plan) and will be
supported by advice of a physician competent in the area to which such
Disability relates.
(c)Termination upon the Retirement Date. If not sooner terminated pursuant to
the terms of this Agreement, your employment will terminate upon the Retirement
Date.
(d)Voluntary Termination by You Prior to the Retirement Date. Prior to the
Retirement Date, you may terminate your employment pursuant to this Agreement at
any time by not less than thirty (30) days prior written notice to Tyson, which
notice period may be waived by Tyson. Upon receipt of such notice, Tyson shall
have the right, at its sole discretion, to accelerate your Termination Date at
any time during said notice period.
(e)Termination for Cause by Tyson. Tyson may terminate your employment hereunder
for “Cause” at any time after providing a notice of termination for Cause to
you. For purposes of this Agreement, you shall be treated as having been
terminated for Cause if and only if you are terminated as a result of the
occurrence of one or more of the following events:
i.any willful and wrongful conduct or omission by you that, in each case,
injures or is reasonably likely to injure Tyson;


--------------------------------------------------------------------------------



Exhibit 10.2
ii.any act by you of intentional misrepresentation or embezzlement,
misappropriation or conversion of assets of Tyson;
iii.you are convicted of, confess to, plead no contest to, or become the subject
of proceedings that provide a reasonable basis, after due inquiry, for Tyson to
believe that you have been engaged in a felony;
iv.your failure to perform the material duties set forth in Paragraph 1(d) after
you have been provided written notice of your failure and 10 days to cure;
v.your failure to sign or revocation of the Release; or
vi.your intentional or willful violation of any restrictive covenant provided
for under Section 6 of this Agreement or any other agreement to which you are a
party.
For purposes of this Agreement, an act or failure to act shall be considered
“willful” only if done or omitted to be done without your good faith reasonable
belief that such act or failure to act was in the best interests of Tyson. In no
event shall Tyson’s failure to notify you of the occurrence of any event
constituting Cause, or to terminate you as a result of such event, be construed
as a consent to the occurrence of future events, whether or not similar to the
initial occurrence, or a waiver of Tyson’s right to terminate you for Cause as a
result thereof. An act or failure to act shall constitute Cause for purposes of
this Agreement without regard to whether such act or failure to act occurred
prior to, on or after the Effective Date.
(f)Termination by Tyson without Cause. Tyson may terminate your employment
hereunder without Cause at any time upon notice to you.
4.Compensation Following Termination of Employment. In the event that your
employment hereunder is terminated in a manner as set forth in Section 3 above,
you shall be entitled to the compensation and benefits provided under this
Section 4.


(a)Termination Due to Death, Disability, Voluntary Termination by you for any
reason or Termination for Cause by Tyson. In the event that your employment is
terminated by reason of death, Disability, voluntary termination by you for any
reason or for Cause by Tyson, Tyson shall pay the following amounts to you or
your estate:
i.Any accrued but unpaid base salary for services rendered to the Termination
Date, any accrued but unpaid expenses required to be reimbursed under this
Agreement, and any vacation accrued to the Termination Date (“Accrued
Compensation”); and
ii.Any benefits accrued through the date of termination to which you may be
entitled pursuant to the plans, policies and arrangements, as determined and
paid in accordance with the terms of such plans, policies and arrangements
(“Plan Benefits”).
(b)Termination by Tyson without Cause prior to the Retirement Date or your
termination on the Retirement Date. In the event that your employment is
terminated by Tyson for reasons other than death, Disability or Cause prior to
the Retirement Date, or if you remain employed until, and are terminated on, the
Retirement Date, Tyson shall pay the following amounts to you:


i.Accrued Compensation; and
ii.Plan Benefits.


--------------------------------------------------------------------------------



Exhibit 10.2


(c)Equity Awards. Upon termination of your employment, the treatment of your
equity awards will be governed by the provisions of the applicable award
agreements and equity plan(s) under which such awards were granted.
5.Stock Grants on Change in Control. Upon the occurrence of a Change in Control
(defined below) the equity incentive awards that have been granted to you from
Tyson, and which awards remain outstanding at the time of the Change in Control,
will be treated in accordance with the applicable award agreements. For purposes
of this Agreement, the term “Change in Control” shall have the same meaning as
set forth in Tyson’s equity incentive compensation plan then in effect.
6.Restrictive Covenants and Other Restrictions.


(a)Confidential Information.
i.You acknowledge that during the course of your employment with Tyson, you have
been and will continue to be provided, learn, develop and have access to Tyson’s
trade secrets, confidential information and proprietary materials which may
include, but are not limited to, the following: strategies, methods, books,
records, and documents; technical information concerning products, formulas,
production, distribution, equipment, services, and processes; procurement
procedures and pricing techniques; the names of and other information concerning
customers, suppliers, vendors, investors, and other business affiliates (such as
contact name, service provided, pricing, type and amount of services used,
credit and financial data, and/or other information relating to Tyson’s
relationship with that business affiliate); pricing strategies and price curves;
positions, plans, and strategies for expansion or acquisitions; budgets;
customer lists; research; weather data; financial analysis, returns and reports
and sales data; trading methodologies and terms; evaluations, opinions, and
interpretations of information and data; marketing and merchandising techniques;
prospective customers’ names and marks; grids and maps; electronic databases;
models; specifications; computer programs; internal business records; contracts
benefiting or obligating Tyson; bids or proposals submitted to any third party;
technologies and methods; training methods and training processes;
organizational structure; personnel information, including salaries of
personnel; payment amounts or rates paid to consultants or other service
providers; and other information, whether tangible or intangible, in any form or
medium provided (collectively, “Confidential Information”) which is not
generally available to the public and which has been developed, will be
developed or acquired by Tyson at considerable effort and expense. Without
limiting the foregoing, you acknowledge and agree that you will learn, be
provided, develop and will continue to have access to certain techniques,
methods or applications implemented or developed by Tyson which are not
generally known to the public or within the community in which Tyson competes,
and any and all such information shall be treated as Confidential Information.
ii.During your employment with Tyson and at any time thereafter, unless
otherwise specifically authorized in writing by Tyson, you hereby covenant and
agree: (A) to hold Confidential Information in the strictest confidence; (B) not
to, directly or indirectly, disclose, divulge or reveal any Confidential
Information to any person or entity other than as authorized by Tyson; (C) to
use such Confidential Information only within the scope of your employment with
Tyson and for the benefit of Tyson; and (D) to take such protective measures as
may be reasonably necessary to preserve the secrecy and interests of Tyson in
the Confidential Information. You agree to immediately notify Tyson of any
unauthorized disclosure or use of any Confidential Information of which you
become aware.




--------------------------------------------------------------------------------



Exhibit 10.2
iii.Nothing in the Agreement (A) prohibits or restricts you from disclosing
relevant and necessary information or documents in any action, investigation, or
proceeding relating to your employment by Tyson, (B) prohibits or restricts you
from cooperating with, providing relevant information to, testifying before, or
otherwise assisting in an investigation or proceeding by the Securities and
Exchange Commission (“SEC”), or any other governmental or regulatory body or
official(s) or self-regulatory organization regarding a possible violation of
law, rules, or regulations, (C) (1) prohibits or restricts you from reporting
possible violations of federal law or regulation to any governmental agency or
entity, including but not limited to the Department of Justice, the SEC,
Congress, and any agency Inspector General, or making other disclosures that are
protected under the whistleblower provisions of federal law or regulation or (2)
requires that you obtain the prior authorization of Tyson or Tyson’s General
Counsel to make any such reports or disclosures, and you are not required to
notify Tyson or Tyson’s General Counsel that you have made such reports or
disclosures, or (D) prohibits or restricts you from voluntarily disclosing
information about your own compensation; provided that, if permitted by law,
upon receipt of any subpoena, court order or other legal process compelling the
disclosure of any such information or documents covered by the Agreement, you
shall give prompt written notice to Tyson to permit Tyson to protect its
interests to the fullest extent possible, including, but not limited to, by
seeking a protective order.
iv.You will not be held criminally or civilly liable under any federal or state
trade secret law for any disclosure of a trade secret that is made: (A) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and (B) solely for the purpose of reporting or
investigating a suspected violation of law; or is made in a complaint or other
document that is filed under seal in a lawsuit or other proceeding. Furthermore,
if you file a lawsuit for retaliation by Tyson for reporting a suspected
violation of law, you may disclose Tyson’s trade secrets to your attorney and
use the trade secret information in the court proceeding if you: (1) file any
document containing the trade secret under seal; and (2) do not disclose the
trade secret, except pursuant to court order.


(b)Creative Works.
i.“Creative Works” include, but are not limited to, all original works of
authorship, inventions, discoveries, designs, computer hardware and software,
algorithms, programming, scripts, applets, databases, database structures, or
other proprietary information, business ideas, and related improvements and
devices, which are conceived, developed, or made by you, either alone or with
others, in whole or in part, on or off Tyson’s premises, (A) during your
employment with Tyson, (B) with the use of the time, materials, or facilities of
Tyson, (C) relating to any product, service, or activity of Tyson of which you
have knowledge, or (D) suggested by or resulting from any work performed by you
for Tyson. Creative Works do not include inventions or other works developed by
you entirely on your own time without using Tyson’s equipment, supplies,
facilities, or trade secret information except for those inventions or works
developed during your employment with Tyson that either: (1) relate at the time
of conception or reduction to practice of the invention to Tyson’s business, or
actual or demonstrably anticipated research or development of Tyson; or (2)
result from any work performed by you for Tyson.






--------------------------------------------------------------------------------



Exhibit 10.2


ii.To the extent any rights in the Creative Works are not already owned by
Tyson, you irrevocably assign and transfer to Tyson all proprietary rights,
including, but not limited to, all patent, copyright, trade secret, trademark,
and publicity rights, in the Creative Works and agree that Tyson will be the
sole and exclusive owner of all right, title, and interest in the Creative
Works. Tyson will have the right to use all Creative Works, whether original or
derivative, in any manner whatsoever and in any medium now known or later
developed. You agree not, at any time, to assert any claim, ownership, or other
interest in any of the Creative Works or Confidential Information.
iii.Both during and after your employment, you agree to execute any documents
necessary to effectuate the assignment to Tyson of the Creative Works, and will
execute all papers and perform any other lawful acts reasonably requested by
Tyson for the preparation, prosecution, procurement, and maintenance of any
trademark, copyright, and/or patent rights in and for the Creative Works, You
further agree that you will not be entitled to any compensation in addition to
the salary paid to you during the development of the Creative Works. In the
event Tyson is unable for any reason to secure your signature to any document
Tyson reasonably requests you to execute under this Section 6(b), you hereby
irrevocably designate and appoint Tyson and its authorized officers and agents
as your agents and attorneys-in-fact to act for and in your behalf and instead
of you to execute such document with the same legal force and effect as if
executed by you.
(c)No Restrictions on Employment. You are continuing to be employed by Tyson
with the understanding that (i) you are free to enter into employment or
continued employment with Tyson, (ii) your employment with Tyson will not
violate any agreement you may have with a third party (e.g., existing
employment, non-compete, intellectual property ownership, and/or non-disclosure
agreements) and (iii) only Tyson is entitled to the benefit of your work. If you
have any agreements with a prior employer, you are required to provide such
agreements to Tyson prior to executing this Agreement. Tyson has no interest in
using any other person’s patents, copyrights, trade secrets, or trademarks in an
unlawful manner. You should be careful not to disclose to Tyson any intellectual
property or confidential information of your prior employers or anyone else or
misapply proprietary rights that Tyson has no right to use and you further
represent and warrant that you have either already returned or have coordinated
the return of all such information to any prior employer.


--------------------------------------------------------------------------------



Exhibit 10.2


(d)Removal and Return of Tyson Property. All written materials, records, data,
and other documents prepared or possessed by you during your employment with
Tyson are Tyson’s property. All memoranda, notes, records, files,
correspondence, drawings, manuals, models, specifications, computer programs,
maps, and all other documents, data, or materials of any type embodying such
information, ideas, concepts, improvements, discoveries, and inventions are
Tyson’s property. You agree not to remove any property of Tyson, including, but
not limited to, any Confidential Information or Creative Works, from Tyson’s
premises, except as authorized under Tyson’s policies or with the prior written
approval of Tyson’s General Counsel or Chief Human Resources Officer. Unless
specifically authorized by Tyson in writing, you may not place Tyson
Confidential Information or Creative Works on Removable Media, as defined below.
On Tyson’s request, your acceptance of other employment, or the termination of
your employment for any reason, you will immediately return to Tyson all Tyson
property, including all Confidential Information and Creative Works and any and
all documents and materials that contain, refer to, or relate in any way to any
Confidential Information, as well as any other property of Tyson in your
possession or control, including all electronic and telephonic equipment, credit
cards, security badges, and passwords. You will permit Tyson to inspect any
property provided by Tyson to you or developed by you as a result of or in
connection with your employment with Tyson when you accept other employment or
otherwise separate from your employment, regardless of where the property is
located. For purposes of this Section 6(d), “Removable Media” means portable or
removable hard disks, floppy disks, USB memory drives, zip disks, optical disks,
CDs, DVDs, digital film, memory cards (e.g., Secure Digital (SD), Memory Sticks
(MS), CompactFlash (CF), SmartMedia (SM), MultiMediaCard (MMC), and xD-Picture
Card (xD)), magnetic tape, and all other removable data storage media.
(e)Non-Competition.
i.You acknowledge that Tyson conducts business throughout the United States and
in other territories throughout the world, and that Tyson may expand its
operations to include additional territories from time to time, and that your
duties and services impact Tyson’s conducting business throughout all of the
territories in which Tyson operates. Accordingly, you acknowledge the need for
certain restrictions contained in this Agreement, without limitation as to
location or geography within the territories in which Tyson operates, including
the United States.
ii.You agree that during your employment with Tyson, and for a period of 24
months thereafter, you will not directly or indirectly, on behalf of yourself or
in conjunction with any other person, company or entity, own (other than less
than 5% ownership in a publicly traded company), manage, operate, or participate
in the ownership, management, operation, or control of, or be employed by or a
consultant to any person, company or entity (A) which is in competition with
Tyson, or (B) which would benefit from your using or disclosing, whether or not
intentionally, Confidential Information of Tyson.
iii.You agree that during your employment with Tyson and for a period of 24
months thereafter you will not directly or indirectly, on behalf of you or any
other person, company or entity, participate in the planning, research or
development of any strategies or methodologies, similar to strategies or
methodologies, utilized or developed by Tyson, excluding general industry
knowledge, for which you had access to, utilized or developed during the 36
months preceding your Termination Date. You agree that nothing in this Section
6(e) shall limit your confidentiality obligations in this Agreement.




--------------------------------------------------------------------------------



Exhibit 10.2


iv.Further, you understand and agree that during your employment and the
restricted time periods thereafter as designated in this Agreement, while you
may gather information to investigate other employment opportunities, you shall
not make plans or prepare to compete, solicit or take on activities which are in
violation of this Agreement. You are required to show this Agreement to all new
employers prior to accepting new employment and Tyson shall also be permitted to
show this Agreement to all new employers as well. In addition, before accepting
a position or entering into a relationship with any person, company or entity
that is, in whole or in part, a competitor, or could reasonably be construed to
be a competitor, or is taking steps to become a competitor, with Tyson, you are
required to inform Tyson of the identity of such person, company or entity and
your anticipated responsibilities for, or relationship with, such person,
company or entity. You understand and agree that the restricted periods set
forth in Paragraph 6(e) shall be extended by each day that you are in breach.
(f)Non-Solicitation. You agree that during your employment with Tyson and for a
period of 36 months thereafter, you will not, nor will you assist any third
party to, directly or indirectly (i) raid, hire, solicit, encourage or attempt
to persuade any employee or independent contractor of Tyson, or any person who
was an employee or independent contractor of Tyson during the 6 months preceding
the Termination Date, to leave the employ of or terminate a relationship with
Tyson; (ii) interfere with the performance by any such persons of their duties
for Tyson; (iii) solicit, encourage or attempt to persuade any person, company
or entity that was a customer or vendor of Tyson during the 6 months preceding
your Termination Date to terminate, diminish or modify its relationship with
Tyson, or (iv) communicate with any such person, company or entity for the
purposes prohibited in Section 6(e). You understand and agree that the
restricted periods set forth in Paragraph 6(f) shall be extended by each day
that you are in breach.
(g)Non-Disparagement.
i.You agree that you shall not at any time engage in any form of conduct, or
make any statement or representation, either oral or written, that disparages,
impugns or otherwise impairs the reputation, goodwill or interests of Tyson, or
any of its officers, directors, shareholders, managing members, representatives,
and/or employees or agents in either the individual or representative capacities
of any of the foregoing individuals (including, without limitation, the
repetition or distribution of derogatory rumors, allegations, negative reports
or comments). Nor shall you direct, arrange or encourage others to make any such
derogatory or disparaging statements on your behalf.
ii.Tyson agrees that it will advise its directors and executive officers not to
make any statement or representation that disparages, impugns or otherwise
impairs your reputation and Tyson further agrees not to make any official,
public statement or representation that disparages, impugns or otherwise impairs
your reputation.
iii.Nothing in this Section 6, however, shall prevent you or Tyson from
providing truthful testimony or information in any proceeding or in response to
any request from any governmental agency, or judicial, arbitral or
self-regulatory forum, or as otherwise required by law.
7.Remedies.
(a)Effect of Breach. You acknowledge and agree that, in the event of any breach
by you of the terms and conditions of this Agreement, your accrued benefits
pursuant to the terms of certain benefit plans and programs may be discontinued
or forfeited, in addition to any other rights and remedies Tyson may have at law
or in equity.


--------------------------------------------------------------------------------



Exhibit 10.2
(b)You acknowledge that irreparable damage would result to Tyson if the
provisions of this Agreement are not specifically enforced, and that, in
addition to any other legal or equitable relief available, and notwithstanding
any alternative dispute resolution provisions that have been or may be agreed to
between Tyson and you, Tyson shall be entitled to injunctive relief in the event
of any failure to comply with the provisions of this Agreement. If you violate
any of the terms of this Agreement, you will indemnify Tyson for the expenses,
including but not limited to reasonable attorneys’ fees, incurred by Tyson in
enforcing this Agreement.
(c)Clawback Policies. In addition to any other remedies provided in this Section
7, all amounts payable under this Agreement are subject to any policy, whether
in existence as of the Effective Date or later adopted, established by Tyson
that provides for the clawback or recovery of amounts that were previously paid
to you in accordance with and pursuant to the terms and conditions of such
policy. Tyson will make any determinations for clawback or recover in its sole
discretion and in accordance with any applicable law or regulation.
(d)Further, notwithstanding any other provisions of this Agreement, if within
one year of the termination of your employment, Tyson becomes aware of facts
that would have allowed Tyson to terminate your employment for Cause (within the
meaning of Section 3), then, to the extent permitted by law:
i.Tyson may elect to cancel any and all payments of benefits otherwise due to
you, but not yet paid, under this Agreement or otherwise; and you will refund to
Tyson any amounts, plus interest, previously paid by Tyson to you in excess of
your Accrued Compensation and Plan Benefits (within the meaning of Section 4).
(e)Enforcement and Severability. You specifically acknowledge and agree that the
purpose of the restrictions contained in Section 6 is to protect Tyson from
unfair competition, including improper use of the Confidential Information by
you, and that the restrictions and covenants contained therein are reasonable
with respect to both scope and duration of application. Notwithstanding the
foregoing, if any court determines that any of the terms herein are
unreasonable, invalid or unenforceable, the court shall interpret, alter, amend
or modify any or all of the terms to include as much of the scope, time period
and intent as will render the restrictions enforceable, and then as modified,
enforce the terms. Each covenant and restriction contained in this Agreement is
independent of each other such covenant and restriction, and if any such
covenant or restriction is held for any reason to be invalid, unenforceable and
incapable of corrective modification, then the invalidity or unenforceability of
such covenant or restriction shall not invalidate, affect or impair in any way
the validity and enforceability of any other such covenant or restriction.
8.General.
(a)Notices. All written notices, requests and other communications provided
pursuant to this Agreement shall be deemed to have been duly given, if delivered
in person or by courier, or by facsimile transmission or sent by express,
registered or certified mail, postage prepaid addressed, if to you, at the most
recent address on record in Tyson’s human resources information system, and if
to Tyson, at its headquarters:
Tyson Foods, Inc.
Attn: Chief Human Resources Officer
2200 Don Tyson Parkway
Springdale, Arkansas 72762-6999








--------------------------------------------------------------------------------



Exhibit 10.2


(b)Modification/Entire Agreement. This Agreement contains all the terms and
conditions agreed upon by the parties hereto, and no other agreements, oral or
otherwise, regarding the subject matter of this Agreement (including, without
limitation, the Prior Agreement) shall be deemed to exist or bind either of the
parties hereto, except for any pre-employment confidentiality agreement that may
exist between the parties or any agreement or policy specifically referenced
herein. This Agreement cannot be modified except by a writing signed by both
parties.
(c)Assignment. This Agreement shall be binding upon you, your heirs, executors
and personal representatives and upon Tyson, its successors and assigns. You
acknowledge that the services to be rendered by you are unique and personal. You
may not assign, transfer or pledge your rights or delegate your duties or
obligations under this Agreement, in whole or in part, without first obtaining
the written consent of the Chairman of the Compensation and Leadership
Development Committee.
(d)Applicable Law. You acknowledge that this Agreement is performable at various
locations throughout the United States and specifically performable wholly or
partly within the State of Arkansas and consent to the validity, interpretation,
performance and enforcement of this Agreement being governed by the internal
laws of said State of Arkansas, without giving effect to the conflicts of laws
provisions thereof.
(e)Jurisdiction and Venue of Disputes. The courts of Washington County, Arkansas
shall have exclusive jurisdiction and be the venue of all disputes between Tyson
and you, whether such disputes arise from this Agreement or otherwise. In
addition, you expressly waive any right that you may have to sue or be sued in
the county of your residence and consent to venue in Washington County,
Arkansas. The parties acknowledge that, by signing this Agreement, they are
waiving any right that they may have to a trial by jury for any matter related
to this Agreement.
(f)Funding. All payments provided under this Agreement, other than payments made
pursuant to a plan which provides otherwise, shall be paid from the general
funds of Tyson, and no special or separate fund shall be established, and no
other segregation of assets made, to assure payment. You shall have no right,
title or interest whatever in or to any investments which Tyson may make to aid
Tyson in meeting its obligations hereunder. To the extent that any person
acquires a right to receive payments from Tyson hereunder, such right shall be
no greater than the right of an unsecured creditor of Tyson.
9.Special Tax Considerations.
(a)Tax Withholding. Tyson shall provide for the withholding of any taxes
required to be withheld by federal, state and local law with respect to any
payments in cash and/or other property made by or on behalf of Tyson to or for
your benefit under this Agreement or otherwise.






--------------------------------------------------------------------------------



Exhibit 10.2
(b)Excise Tax. Notwithstanding the foregoing, if the total payments to be paid
to you under this Agreement, along with any other payments to you by Tyson,
would result in you being subject to the excise tax imposed by Section 4999 of
the Code (commonly referred to as the “Golden Parachute Tax”), Tyson shall
reduce the aggregate payments to the largest amount which can be paid to you
without triggering the excise tax, but only if and to the extent that such
reduction would result in you retaining larger aggregate after-tax payments. The
determination of the excise tax and the aggregate after-tax payments to be
received by you will be made by Tyson. In the case of a reduction in the total
payments subject to this Section 9(b), such payments will be reduced in the
following order: (i) payments that are payable in cash that are valued at full
value under Treasury Regulation Section 1.280G-1, Q&A 24(a) will be reduced (if
necessary, to zero), with amounts that are payable last reduced first; (ii)
payments and benefits due in respect of any equity valued at full value under
Treasury Regulation Section 1.280G-1, Q&A 24(a), with amounts that are payable
last reduced first (as such values are determined under Treasury Regulation
Section 1.280G-1, Q&A 24) will next be reduced (and if payments are to be made
at the same time, with non-cash payments reduced before cash payments); (iii)
payments that are payable in cash that are valued at less than full value under
Treasury Regulation Section 1.280G-1, Q&A 24, with amounts that are payable last
reduced first, will next be reduced; (iv) payments and benefits due in respect
of any equity valued at less than full value under Treasury Regulation Section
1.280G-1, Q&A 24, with amounts that are payable last reduced first (as such
values are determined under Treasury Regulation Section 1.280G-1, Q&A 24) will
next be reduced (and if payments are to be made at the same time, with non-cash
payments reduced before cash payments); and (v) all other non-cash benefits not
otherwise described in clauses (ii) or (iv) will be next reduced pro-rata. Any
reductions made pursuant to each of clauses (i)-(v) above will be made in the
following manner: first, a pro-rata reduction of cash payment and payments and
benefits due in respect of any equity not subject to Code Section 409A, and
second, a pro-rata reduction of cash payments and payments and benefits due in
respect of any equity subject to Code Section 409A as deferred compensation.
(c)Separation from Service. In the event that the termination of your employment
does not constitute a “separation from service” as defined in Code Section 409A,
including all regulations and other guidance issued pursuant thereto, your
rights to the payments and benefits described in Section 4 will vest upon the
Termination Date, but no payment to you that is subject to Code Section 409A
will be paid until you incur a separation from service (or until six (6) months
after such date if you are a “specified employee” pursuant to subsection (d) of
this Section 9, and any amounts that would otherwise have been paid before such
date will be paid instead as soon as practicable after such date). For the
avoidance of doubt, the parties intend that you will not experience a
“separation from service” as of the Effective Date, and that your termination of
employment pursuant to Section 3 will constitute a “separation from service” as
defined in Code Section 409A, including all regulations and other guidance
issued pursuant thereto. In the event that your “separation from service”
precedes the termination of your employment, any payment that is subject to Code
Section 409A will be paid or will commence to be paid when you incur a
separation from service (or until six (6) months after such date if you are a
“specified employee” pursuant to subsection (d) of this Section 9, and any
amounts that would otherwise have been paid before such date will be paid
instead as soon as practicable after such date).




--------------------------------------------------------------------------------



Exhibit 10.2


(d)Six-Month Delay in Payment. Notwithstanding anything to the contrary in this
Agreement, if you are a “specified employee” as defined and applied in Code
Section 409A as of your Termination Date, then, to the extent any payment under
this Agreement or any Tyson plan or policy constitutes deferred compensation
(after taking into account any applicable exemptions from Code Section 409A,
including those specified in subsection (f) of this Section) and to the extent
required by Code Section 409A, no payments due under this Agreement or any Tyson
plan or policy may be made until the earlier of: (i) the first (1st) day
following the six (6) month anniversary of your Termination Date and (ii) your
date of death; provided, however, that any payments delayed during the six (6)
month period will be paid in the aggregate as soon as reasonably practicable
following the six (6) month anniversary of your Termination Date.
(e)Expense Reimbursement. In no event will an expense be reimbursed after
December 31 of the calendar year following the calendar year in which the
expense was incurred. You are not permitted to receive a payment or other
benefit in lieu of reimbursement under Section 2(e).
(f)Application of Exemptions. For purposes of Code Section 409A, each “payment”
(as defined by Code Section 409A) made under this Agreement will be considered a
“separate payment.” In addition, for purposes of Code Section 409A, each such
payment will be deemed exempt from Code Section 409A to the fullest extent
possible under (i) the “short-term deferral” exemption of Treasury Regulation §
1.409A-1(b)(4), and (ii) with respect to any additional amounts paid no later
than the second (2nd) calendar year following the calendar year containing your
Termination Date, the “involuntary separation” pay exemption of Treasury
Regulation § 1.409A-l(b)(9)(iii), which are hereby incorporated by reference.
(g)Effect of Release. Any amounts that are not exempt from Code Section 409A
under paragraph (f) above, and which are paid subject to your execution of a
Release that provides for a consideration period and revocation period that
crosses two calendar years, shall be paid on the first payroll date in the
second calendar year that occurs on or after the expiration of the revocation
period, regardless of the date the Release is signed.
(h)Interpretation and Administration of Agreement. To the maximum extent
permitted by law, this Agreement will be interpreted and administered in such a
manner that the payments to you are either exempt from, or comply with, the
requirements of Code Section 409A.


SIGNATURE PAGE FOLLOWS





--------------------------------------------------------------------------------



Exhibit 10.2
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.
YOU ACKNOWLEDGE THAT YOU HAVE COMPLETELY READ THE ABOVE, HAVE BEEN ADVISED TO
CONSIDER THIS AGREEMENT CAREFULLY, AND HAVE BEEN FURTHER ADVISED TO REVIEW IT
WITH LEGAL COUNSEL OF YOUR CHOOSING BEFORE SIGNING. YOU FURTHER ACKNOWLEDGE THAT
YOU ARE SIGNING THIS AGREEMENT VOLUNTARILY, AND WITHOUT DURESS, COERCION, OR
UNDUE INFLUENCE AND THEREBY AGREE TO ALL OF THE TERMS AND CONDITIONS CONTAINED
HEREIN.
/s/ Noel White
Noel White
Springdale, Arkansas
(Location)
September 30, 2020
(Date)
Tyson Foods, Inc.
By: /s/ Gaurdie E. Banister Jr.
Gaurdie E. Banister Jr.
Title: Chairman Compensation and Leadership Development Committee
















--------------------------------------------------------------------------------



Exhibit 10.2


Exhibit A
[General Release Agreement]








--------------------------------------------------------------------------------



Exhibit 10.2


GENERAL RELEASE AGREEMENT




    This GENERAL RELEASE AGREEMENT (hereinafter referred to as the “Agreement”)
is made and entered into by and between Noel White (PN 337105) (“you”) and Tyson
Foods, Inc. and its affiliates (collectively “Tyson”).


    NOW, THEREFORE, in consideration of the covenants and mutual agreements
contained herein, the parties agree as follows:


1.    Amended and Restated Employment Agreement. Effective as of October 4,
2020, you and Tyson have entered into an Amended and Restated Employment
Agreement (the “Employment Agreement”) governing the terms and conditions of
your future employment with Tyson. The parties wish to settle and compromise
fully any and all claims and issues that have been raised or could be raised by
you regarding or relating to your employment with Tyson on or prior to the date
hereof. This Agreement shall not be construed as an admission of wrongdoing or
concession of liability by Tyson or by any of its officers, directors,
employees, representatives, or agents. Tyson expressly denies any wrongdoing or
liability to you or that it engaged in any unlawful conduct. Further, each party
acknowledges and agrees that there has been no determination that either party
has violated any federal, state, or local law, regulation, order, or other legal
principle or authority.


2.    Consideration. In consideration for entering into the Employment Agreement
and the benefits to be provided to you thereunder and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, which
are subject to you signing this Agreement and to which you would not otherwise
be entitled, you agree to the terms of this Agreement, including the General
Release in paragraph 3, below.


3.    General Release. You, on behalf of yourself and your spouse, family,
heirs, executors, administrators, attorneys, agents and assigns, hereby waive,
release and forever discharge Tyson, together with Tyson’s subsidiaries,
divisions and affiliates, whether direct or indirect, and their joint ventures
and joint venturers (including its and their respective directors, officers,
associates, employees, shareholders, partners and agents, past, present, and
future), and each of its and their respective predecessors, successors and
assigns (hereinafter collectively referred to as “Releasees”), from any and all
known or unknown actions, causes of action, claims, suits, demands, rights,
damages, costs, expenses, attorney’s fees, compensation or liabilities of any
kind which have been or could be asserted against the Releasees arising out of
or related to your employment with Tyson and/or any of the other Releasees
and/or any other occurrence up to and including the date that you sign this
Agreement, including but not limited to:





--------------------------------------------------------------------------------



Exhibit 10.2


(i)    claims, actions, causes of action or liabilities arising under: the
Worker Adjustment and Retraining Notification Act as amended (the “WARN Act”);
Title VII of the Civil Rights Act of 1964, as amended; Sections 1981 through
1988 of Title 42 of the United States Code, as amended; the Civil Rights Act of
1991, as amended; the Civil Rights Act of 1866; the National Labor Relations
Act; the Labor Management Relations Act ; the Fair Labor Standards Act (“FLSA”),
as amended; the Federal Occupational Safety and Health Act, as amended; the
Employee Retirement Income Security Act of 1974 (“ERISA”), as amended; the
Rehabilitation Act of 1973, as amended; the Americans with Disabilities Act of
1990 (“ADA”), as amended; the Family and Medical Leave Act of 1993, as amended
(“FMLA”); the Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA”);
the Uniformed Services Employment and Reemployment Rights Act (“USERRA”); the
Genetic Information Nondiscrimination Act of 2008 (“GINA”); the False Claims Act
(including the qui tam provision thereof); the Immigration Reform and Control
Act; the False Claims Act; the Sarbanes-Oxley Act, as amended; the Dodd-Frank
Act; as amended; and/or any other federal, state, municipal, or local employment
discrimination statutes, laws, regulations, ordinances or executive orders
(including, but not limited to, claims based on age, sex, attainment of benefit
plan rights or entitlement to plan benefits, entitlement to prior notice, race,
color, religion, national origin, source of income, union activities, marital
status, sexual orientation, ancestry, harassment, parental status, handicap,
disability, retaliation, and veteran status); intentional or negligent
infliction of emotional distress and outrage; defamation; interference with
employment and/or contractual relations; wrongful or retaliatory discharge;
invasion of privacy; breach of contract, express or implied; workers’
compensation retaliation claims; and any state or federal contractual, tort, or
common law theory of liability or damages; and/or
(ii)    Any and all claims, rights or causes of action you may have as of the
date that you sign this Agreement arising under the Age Discrimination in
Employment Act of 1967, as amended, 29 U.S.C. Sec. 621, et seq. (“ADEA”). You
further agree that your waiver of rights under this Agreement is knowing and
voluntary and in compliance with the Older Workers Benefit Protection Act of
1990 (“OWBPA”);
4.    Exclusions from General Release. Notwithstanding the above General Release
of all claims, you are not waiving or releasing (i) any claims or rights which
cannot be waived by law, (ii) claims for workers’ compensation, (iii) claims for
medical conditions caused by exposure to hazards during your employment of which
you were not aware before or at the time you sign this Agreement, (iv) claims
arising after the date that you sign this Agreement, (v) claims for vested or
accrued benefits under a Releasee’s employee benefit plan, including but not
limited to any unused vacation (vi) claims or rights under the Employment
Agreement, or (vii) your right to file a charge, complaint, or to participate in
an investigation or communicate with the United States Equal Employment
Opportunity Commission (the “EEOC”), the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission, or any other federal, state, or local governmental agency or
commission. This Agreement does not limit your right to receive an award for
information provided to any government agency. You are, however, freely waiving
all rights to recover money or other individual relief in connection with any
EEOC charge or investigation.





--------------------------------------------------------------------------------



Exhibit 10.2


5.    Covenant Not to Sue. A “covenant not to sue” is a legal term which means
you promise not to file a lawsuit in court. It is different from the General
Release of claims contained in paragraph 3 above because, in addition to waiving
and releasing the claims covered by paragraph 3 above, you further promise and
represent that (i) you have no pending lawsuits against the Releasees with any
municipal, state or federal court or non-governmental entity, and (ii) you will
not sue any of the Releasees or become a party to a lawsuit in any forum for any
reason whatsoever relating to anything that has happened through the date that
you sign this Agreement. If you break this promise, Tyson shall be entitled to
apply for and receive an injunction to restrain any violation of this paragraph.
Alternatively, at Tyson’s option, you shall be liable for the payment of all
legal costs, including reasonable attorneys’ fees, paid by Tyson in connection
with any lawsuit you file. Notwithstanding this covenant not to sue, you may
bring a claim or lawsuit to challenge the validity of this Agreement under the
ADEA. You are, however, specifically waiving your right to any monetary recovery
or other relief under the ADEA.
6.    No Other Representations. You represent and acknowledge that in executing
this Agreement you do not rely, and have not relied, upon any representation or
statement not set forth herein made by any of the Releasees or by any of the
Releasees’ agents, representatives, or attorneys with regard to the subject
matter, basis or effect of this Agreement or otherwise.


7.    Voluntary Agreement; Knowledgeable Decision By Employee; Advice of
Counsel.


•You represent and warrant that you have read all the terms of this Agreement.


•You understand and acknowledge the significance and terms of this Agreement and
acknowledge that this Agreement is voluntary and has not been given as a result
of any coercion.


•THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS;


•You acknowledge that you have been advised to consult with an attorney prior to
entering into this Agreement and are signing and delivering this Agreement of
your own free will in exchange for the consideration to be given to you, which
you acknowledge and agree is adequate and satisfactory.


•You acknowledge having been given 21 days in which to consider this document
and the option to sign it in fewer than 21 days if desired.


•You also understand that this Agreement will not be effective for seven (7)
days after you sign it, that you may revoke this election at any time during
that seven (7) day period, and that the Agreement will not be effective until
after the expiration of that seven (7) day revocation period (“Effective Date”).


8.    Execution and Revocation. You have twenty-one (21) days to consider this
Agreement before signing it. This offer expires and is no longer valid if you do
not accept it by signing and returning this Agreement within the 21 day period. 
Following your execution of this Agreement, you have seven (7) days in which to
revoke this Agreement.  To be effective, the revocation shall be made in writing
and delivered to Amy Tu, Executive Vice President and General Counsel.  Any
attempted revocation not actually received on or before the revocation deadline
shall not be effective. This Agreement, in its entirety, will be void and of no
force and effect if you choose to revoke it, and you will not receive the
Consideration referenced in paragraph 2 above. If this Agreement becomes null
and void, you agree and acknowledge that the Employment Agreement shall also be
deemed null and void as of the same date. If you do not revoke it, this
Agreement shall, on the eighth (8th) day after execution become fully effective
and enforceable (the “Effective Date”).





--------------------------------------------------------------------------------



Exhibit 10.2
9.    Severability. If any provision of this Agreement is found, held, or deemed
by a court of competent jurisdiction to be void, unlawful, or unenforceable
under any controlling law, the remainder of this Agreement shall continue in
full force and effect.
10.    Jurisdiction. This Agreement shall in all respects be interpreted,
enforced, and governed under applicable federal law and in the event reference
shall be made to state law, the internal laws of the State of Arkansas shall
apply without regard to choice of law principles. Any and all lawsuits, legal
actions, or proceedings arising out of this Agreement will be brought in
Arkansas state court located in Washington County, Arkansas, or the federal
court of competent jurisdiction sitting in or nearest to Washington County,
Arkansas, and each party shall submit to and accept the exclusive jurisdiction
of such court for the purpose of such suit, legal action, or proceeding. Each
party irrevocably waives any objection it may have now or any time in the future
to this choice of venue and further waives any claim that any suit, legal
action, or proceeding brought in any such court has been brought in an
inappropriate forum. You shall stipulate in any proceeding that this Agreement
is to be considered for all purposes to have been executed and delivered within
the geographic boundaries of the State of Arkansas.
11.    Entire Agreement. You understand and agree that this Agreement, and the
Employment Agreement, constitutes the entire agreement among the parties
pertaining to the subject matter contained herein and that should any portion of
this Agreement be found to be illegal or unenforceable by any Administrative
Agency or Court, the remainder of this Agreement shall be binding on him and his
heirs and/or assigns.








[Remainder of page intentionally left blank; signature page to follow]













--------------------------------------------------------------------------------



Exhibit 10.2


SIGNATURES

Please complete this section to accept this Agreement. By signing below, you
agree and intend to be legally bound to all of the terms set forth in this
Agreement.Your Name (Please Print):Noel WhiteYour Signature:/s/ Noel WhiteDate
Signed:September 30, 2020



Tyson Foods, Inc.


By: /s/ Gaurdie E. Banister Jr. ____________________________________


Title: Chairman Compensation and Leadership Development Committee
____________________________________


ANY REVOCATION OF THIS AGREEMENT MUST BE PROVIDED TO THE EXECUTIVE VICE
PRESIDENT AND GENERAL COUNSEL AT THE FOLLOWING ADDRESS:


Amy Tu
Executive Vice President and General Counsel
Tyson Foods, Inc.
2200 Don Tyson Parkway
Springdale, Arkansas 72762-6999





